DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 4/28/2022, have been fully considered and are persuasive.  Thus, the previous rejection has been withdrawn. 
Examiner’s Amendment 
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	The application has been amended as follows:

Claim 1:	A method of cleaning an obstruction from operating surfaces of an array of solar panels that produces a normal threshold level of electricity output, the method comprising: 

arranging the solar panels of the array into sections of solar panels, and providing certain sections of solar panels with a clearing device for removing an obstruction from those sections of solar panels;

sensing the existence of an obstruction on all or a part of the operating surfaces of the array of solar panels;
determining when the obstruction reduces the electricity output of the array, or sections of the array, to a level that is below the normal threshold level;

sensing and evaluating the sections of solar panels to determine the obstruction locations, obstruction size differences, and obstruction type;

selecting one or more cleaning sections of solar panels that are adjacent to each other or that are spaced apart from each other, and selecting the one or more cleaning sections based primarily upon the obstruction locations and the obstruction size differences within the array of solar panels;

selecting a desired cleaning area within a selected cleaning section based primarily upon the obstruction locations and the obstruction size differences within the selected cleaning section;

selecting and activating a cleaning device al a selected cleaning location within the desired cleaning area, based primarily upon the obstruction size differences within the desired cleaning area;

incrementally and sequentially selecting additional sections of the array and incrementally and sequentially selecting additional cleaning areas and cleaning locations within the cleaning areas;

incrementally and sequentially selecting and activating cleaning devices within the additionally selected cleaning areas and cleaning locations; and

generating electrical power, with cleaned solar panels, to power, in whole or in part, cleaning devices for the incrementally and sequentially selected solar panels that require cleaning.

Reasons for Allowance
5.	Claims 1-2 are allowed.  
6.	The following is an examiner’s statement of reasons for allowance:  
7.	The closest prior art of record is Kaiser et al. (PG Pub U.S 2010/0275968). 
8.	Kaiser teaches a method of cleaning an obstruction from operating surfaces of an array of solar panels that produces a normal threshold level of electricity output, arranging the solar panels of the array into sections of solar panels, and providing solar panels with a cleaning device for removing an obstruction from those sections of solar panels: sensing the existence of an obstruction on all or a part of the operating surfaces of the array of solar panels; determining when the obstruction reduces the electricity output of the array, or sections of the array, to a level that is below the normal threshold level; sensing and evaluating the sections of solar panels to determine the obstruction locations, obstruction size, and obstruction type; incrementally and sequentially select and array of solar panels. 
9.	Kaiser fails to teach selecting one or more cleaning sections of solar panels that are adjacent to each other or that are spaced apart from each other, and selecting the one or more cleaning sections based primarily upon the obstruction locations and the obstruction size differences within the array of solar panels; selecting a desired cleaning area within a selected cleaning section based primarily upon the obstruction locations and the obstruction size differences within the selected cleaning section; selecting and activating a cleaning device at a selected cleaning location within the desired cleaning area, based primarily upon the obstruction size differences within the desired cleaning area. 
10.	Thus, the prior art of record does not fairly teach or suggest a method of cleaning as in the context of claim 1.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714